tcmemo_2018_72 united_states tax_court yasmin azam and muhammad ayub azam petitioners v commissioner of internal revenue respondent docket no filed date yasmin azam and muhammad ayub azam pro_se stephen a haller and catherine s tyson for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies additions to tax and penalties unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule continued year deficiency dollar_figure big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure --- dollar_figure big_number the issues for decision are whether petitioners had additional taxable_income for the and tax years whether petitioners are entitled to deduct expenses reported on schedule c profit or loss from business for the and tax years whether petitioners are entitled to itemized_deductions for charitable_contributions for the and tax years whether petitioners are liable for additional tax for the tax_year for premature distributions from a qualified_retirement_plan and whether petitioners are liable for the determined addition_to_tax and accuracy-related_penalties for the and tax years findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time they timely filed their petition during the years in issue continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner yasmin azam was employed as a financial analyst and petitioner muhammad azam was a self-employed realtor i petitioners’ joint income_tax returns petitioners prepared and filed joint form sec_1040 u s individual_income_tax_return for the and tax years a itemized_deductions petitioners attached schedules a itemized_deductions to their and form sec_1040 and claimed a deduction for charitable cash contributions of dollar_figure for and dollar_figure for the record includes a receipt from the islamic society of east bay - san francisco the receipt with a handwritten date of date informs petitioners that t he president board_of directors and the fund raising committee acknowledge with thanks your generous contribution towards the construction of the phase-2 building school mortuary etc a handwritten notation made underneath this message reflects total cash contributions of dollar_figure for and dollar_figure for the islamic society of east bay - san francisco receipt originally did not include any dollar amounts mrs azam later added the handwritten notations herself b schedules c petitioners attached schedules c to their and form sec_1040 listing expenses related to mr azam’s real_estate business petitioners claimed deductions for the following expenses on their schedule c dollar_figure for contract labor dollar_figure for office expenses dollar_figure for car and truck expenses dollar_figure for other expenses seminars dollar_figure for utilities dollar_figure for meals and entertainment dollar_figure for travel_expenses dollar_figure for taxes and licenses dollar_figure for supplies dollar_figure for repairs and maintenance dollar_figure for legal and professional services dollar_figure for insurance other than health and dollar_figure for advertising petitioners claimed deductions for the following expenses on their schedule c dollar_figure for contract labor dollar_figure for office expenses dollar_figure for car and truck expenses dollar_figure for utilities dollar_figure for meals and entertainment dollar_figure for travel_expenses dollar_figure for taxes and licenses dollar_figure for supplies dollar_figure for repairs and maintenance dollar_figure for legal and professional services dollar_figure for insurance other than health dollar_figure for advertising dollar_figure for commissions and fees and dollar_figure for other expenses the record includes two copies of invoice no from irvington auto service dated date while the invoices are identical in most respects the odometer readings for the automobile being serviced are different--one invoice reflects an odometer reading of big_number miles while the other has an odometer reading that has been marked out and written over with a reading of big_number miles mrs azam explained the discrepancy stating that the odometer was changed because of the sensor it was not reading the correct odometer the record also includes two copies of invoice no from irvington auto service one copy of this invoice has a date altered from date to date and an odometer reading altered from big_number miles to big_number miles finally the record includes two copies of invoice no from big o’tires like the irvington auto service invoices one copy of invoice no has the date and odometer reading marked out and written over mr azam failed to appear at trial throughout the trial mrs azam referred to a black book that she claims contained original receipts and logs that would substantiate petitioners’ expenses mrs azam stated that she provided the black as a result of mr azam’s failure to appear we find that he is in default and hold that he is bound by the outcome of this case see rule a stating that any party failing to plead or otherwise proceed as provided by these rules or as required by the court may be held in default by the court rule a the unexcused absence of a party or a party’s counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties book to the revenue_agent assigned to her case mrs azam asserts that her black book was not returned by the revenue_agent the revenue_agent did not recall receiving a black book and testified that he returned any originals to mrs azam c timeliness of returns while petitioners’ form_1040 was due on date their certificate of assessments payments and other specified matters certified transcript reflects a filing_date for a substitute for return of date and a filing_date for an amended_return with payment of date an email that petitioners received from taxact--the tax preparation program they used to prepare their returns--dated date states status federal electronic return accepted for taxpayer muhammad azam and states that the return was accepted by the internal_revenue_service on the taxact email does not state the tax_year to which the accepted return relates petitioners timely filed their joint income_tax return ii bank deposit analysis respondent performed a bank deposit analysis for using petitioners’ bank account statements respondent determined that petitioners’ deposits and interest for the tax_year totaled dollar_figure as a result of the bank deposit analysis respondent determined that petitioners had unreported income of dollar_figure for the tax_year petitioners acknowledge their failure to report dollar_figure of interest_income and dollar_figure of ordinary dividend income on their form_1040 additionally they acknowledge receiving a state_income_tax refund in of dollar_figure that they did not report on their form_1040 respondent also determined through information obtained by the bank deposit analysis that petitioners failed to include dollar_figure of gross_receipts for the tax_year petitioners acknowledge their receipt of these proceeds at trial mrs azam explained that the addition of the eighteen two five sic were the collection of rent from the hawaiian and then subsequently checked through it into muhammad bhattia’s so it was like in and out it wasn’t income to me additionally respondent determined that petitioners had dollar_figure of unreported long-term_capital_gain distributions from various investment funds and dollar_figure of unreported stock sales for the tax_year respondent also disallowed the dollar_figure capital_loss_carryover petitioners claimed for lack of substantiation the total net_capital_gain adjustment in the notice_of_deficiency was dollar_figure for respondent filed a posttrial motion to reopen the record--which we granted--to enter forms 1099-b proceeds from broker and barter_exchange transactions and account statements from national financial services fidelity investments into the record to substantiate the net_capital_gain and petitioners’ cost bases if any petitioners’ form 1099-b from fidelity investments reported cost bases for all but two stocks sold applied materials inc and e trade financial corp the form 1099-b reflects a sale of applied materials inc shares for dollar_figure and e trade financial corp shares for dollar_figure additionally the form 1099-b reported gain on only one of the stock sales for which a basis also was reported--a short-term realized gain of dollar_figure from the sale of micron technology shares the form 1099-b also reflects a short-term realized loss of dollar_figure for the remaining sales the form 1099-b reported losses disallowed by wash sales additionally respondent determined that petitioners had dollar_figure of unreported pension income for during they rolled over mr azam’s retirement account incurring a dollar_figure roll-over fee charged by fidelity investments and paid directly from his account neither mr azam nor mrs azam had reached the age of at the time of the rollover opinion i burden_of_proof the taxpayer generally has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 the burden_of_proof may shift from the taxpayer to the commissioner in certain circumstances under sec_7491 petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii unreported income sec_61 provides that gross_income includes all income from whatever source derived see 348_us_426 sec_61 and specifically defines gross_income as including interest_income and dividend income taxpayers are responsible for maintaining books_and_records sufficient to establish their income see sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir when taxpayers fail to maintain these records the commissioner may determine income under the bank_deposits method see dileo v commissioner t c pincite bank_deposits are prima facie evidence of income id pincite citing tokarski v commissioner t c the bank_deposits method assumes that all money deposited into a taxpayer’s bank account is taxable_income unless the taxpayer can show a nontaxable source for the income see id pincite in unreported income cases the commissioner generally must make some minimal evidentiary showing to link the taxpayer with the disputed income see 596_f2d_358 9th cir rev’g 67_tc_672 see also 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_172 a interest and dividend income petitioners acknowledge their failure to report dollar_figure of interest_income and dollar_figure of ordinary dividend income on their form_1040 they have not presented credible_evidence showing that any portions of these receipts do not constitute taxable_income we hold therefore that petitioners have additional taxable_income for the full amount of the interest_income and ordinary dividend income that they failed to report for b state tax_refund income gross_income generally includes a refund of state_income_tax in the year received to the extent that the payment of the tax was claimed as a deduction for a prior taxable_year reducing federal_income_tax liability see sec_61 sec_111 brashear v commissioner tcmemo_2012_136 slip op pincite petitioners received a state_income_tax refund in but did not report this refund as income on their form_1040 petitioners failed to offer proof that they did not deduct the state tax on their form_1040 that return is not part of the record we hold therefore that petitioners’ state_income_tax refund constituted taxable_income for the tax_year c net_capital_gain the amount of gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of the property sec_1001 sec_1001 defines the amount_realized as the sum of any money received plus the fair_market_value of the property other than money received generally a taxpayer must recognize the entire amount of the gain realized from the sale_or_exchange of property sec_1001 additionally a taxpayer must prove his or her adjusted_basis in the property sold see sec_6001 see eg zidar v commissioner tcmemo_2001_200 sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than year net_long-term_capital_gains are subject_to tax at the preferential rates set forth in sec_1 sec_852 provides that with respect to distributions from a regulated_investment_company a capital_gain dividend shall be treated by the shareholders as a gain from the sale_or_exchange of a capital_asset held for more than year the form 1099-b for petitioners’ fidelity investments account is sufficient to establish their cost bases in all but two of the investments taking into account the cost bases as reported on the form 1099-b for petitioners’ fidelity investments account we find that petitioners have a taxable gain of dollar_figure for the tax_year from the unreported stock sales rather than dollar_figure as determined by respondent petitioners also have not produced credible_evidence sufficient to show that the dollar_figure unreported long-term_capital_gain is not taxable we hold therefore that petitioners’ unreported net_capital_gain for the tax_year was dollar_figure rather than dollar_figure in addition petitioners failed to substantiate the dollar_figure capital_loss_carryover deduction claimed on their return therefore we sustain an adjustment to net_capital_gain of dollar_figure petitioners’ taxable gain was computed by adding the proceeds from the sales of shares from two companies--applied materials inc and e trade financial corp --of which the cost bases were stated as unknown on petitioners’ form 1099-b petitioners have not offered credible_evidence to substantiate their bases in these shares this figure also adds a dollar_figure gain petitioners realized on the sale of micron technology shares and subtracts the dollar_figure short-term realized loss reported on their form 1099-b d schedule c gross_receipts sales while petitioners acknowledge their receipt of dollar_figure mrs azam asserted at trial that they served as intermediaries between a tenant and his landlord arguing that mr bhattia’s tenant wrote mr azam checks that mr azam deposited and later transferred to mr bhattia however she admitted that she was not involved in the transfers herself and neither mr azam nor mr bhattia--the two participants in the alleged transfers--appeared as witnesses without the testimony of the actual parties to the transfers or other admissible supporting evidence we cannot accept mrs azam’s uncorroborated and self-serving explanations see eg tokarski v commissioner t c pincite rejecting uncorroborated testimony by the taxpayer that also was inconsistent with other evidence in the record 6_tc_1158 drawing a negative inference where the taxpayer failed to produce witnesses aff’d 162_f2d_513 10th cir we therefore sustain respondent’s determination that petitioners had unreported taxable_income of dollar_figure for the tax_year e pension income a distribution from a qualified_retirement_plan is generally includable in the distributee’s gross_income for the year of distribution under the provisions of sec_72 sec_61 sec_402 see sears v commissioner tcmemo_2010_146 amounts deducted from the balance of a taxpayer’s retirement account that constitute trustee administrative or maintenance fees however do not constitute distributions from the retirement account to the taxpayer within the meaning of sec_408 we hold that the dollar_figure rollover fee that was debited directly from mr azam’s account constitutes a nontaxable administrative fee and therefore is not a taxable_distribution under sec_408 as we have determined that petitioners did not receive a premature_distribution from their retirement_plan they are not liable for the sec_72 additional tax iii deductions deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions 503_us_79 292_us_435 taxpayers therefore are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 under the cohan_rule where a taxpayer is able to demonstrate that he or she has paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may estimate the amount of the expense if the taxpayer produces credible_evidence providing a basis for the court to do so 39_f2d_540 2d cir petitioners failed to satisfy the substantiation requirements even though we gave them leeway to reconstruct expenses to take into account their concern over the missing black book mrs azam claims to have provided to the revenue_agent a black book of information that contained original documentation and also claims that the revenue_agent did not return copies of her records supporting reported expenses the revenue_agent does not recall receiving a black book and testified that he returned any originals to mrs azam this discrepancy bothered us at trial some documentation that mrs azam provided to respondent including that for car and truck expenses and charitable_contributions did become part of the record in addition respondent acknowledged receiving schedules that mrs azam prepared but objected to their admissibility at trial we therefore offered mrs azam an opportunity to reconstruct petitioners’ purported expenses and invited both parties to move to reopen the record but without some sort of reliable we granted respondent’s motion to reopen the record filed on date and took into account the information provided from fidelity investments continued reconstruction we cannot accept mrs azam’s unsupported testimony for the remaining expense deductions that she claims the following exchange illustrates the problem with mrs azam’s attempts to reconstruct the court all right how about looking pincite-r or 5-r you have 5-r in front of you for example it’s a bank statement from bank of america cash maximizer statement dated september 11th through october 7th ms azam yes the court so then it shows on that thing -- ms azam exhibit 5-r the court yes ms azam yes so you can look on the second page the court yes ms azam it will tell you the withdrawals the court yes ms azam the cash withdrawals continued see supra sec ii c to conclude that petitioners’ capital_gain was less than respondent determined as petitioners failed to provide any additional admissible evidence of expenses or other disputed facts their motion to reopen the record filed on date was denied moreover petitioners failed to file a posttrial answering brief as ordered the court yes ms azam for and then cash withdrawals for the court okay but -- so you said you can look at these withdrawals and reconstruct what that money was spent for ms azam yes the court okay now how are you going to tell me how are you going to reconstruct what the dollar_figure withdrawal was for ms azam well you know my husband just kept the money and then who -- when he needed to give the money i mean like you know it was charitable_contributions or for the contract labor or for some of his expenses he would use that money we generally did not find mrs azam’s testimony to be credible her explanation for discrepancies in the documents produced at trial were unconvincing her testimony cannot fill the gaps left by the missing documentation a expenses under sec_274 sec_274 supersedes the cohan_rule by imposing strict substantiation requirements for certain expenses such as vehicle expenses travel_expenses and meals and entertainment_expenses sec_1_274-5t temporary income_tax regs fed reg date to meet these strict substantiation requirements a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business_purpose of the expense sec_274 to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element with respect to an expenditure sec_1_274-5t temporary income_tax regs fed reg date sec_274 contemplates that no deduction or credit shall be allowed on the basis of the taxpayer’s mere approximations or unsupported testimony although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date while we accept that petitioners did incur vehicle travel and meals and entertainment_expenses they have given us no credible basis for determining the amounts of these expenses petitioners submitted no evidence in support of the claimed deductions for travel or meals and entertainment_expenses and the documentary_evidence they presented in support of deductions for car and truck expenses was not reliable the odometer readings shown on invoices they submitted conflict with the readings on invoices respondent presented at trial mrs azam’s assertion that the conflicting odometer readings were a result of a broken odometer is not credible and does not explain why the invoices themselves disagree we hold therefore that petitioners are not entitled to deductions for car and truck expenses travel_expenses or meals and entertainment_expenses for the years in issue b remaining schedule c deductions petitioners also failed to offer evidence to substantiate the schedule c expense deductions they claimed for the taxable years in issue mrs azam at trial acknowledged that these expenses relate to mr azam’s business as a realtor the record does not contain supporting documentation nor did mr azam testify regarding them we hold that petitioners are not entitled to the schedule c expense deductions they claimed for the and tax years c charitable_contribution deductions a taxpayer is ordinarily entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions and must maintain records to do so sec_6001 sec_1_6001-1 income_tax regs a cash contribution of less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs contributions of cash or property of dollar_figure or more generally require the donor to obtain a contemporaneous written acknowledgment of the donation from the donee sec_170 villareale v commissioner tcmemo_2013_74 the only substantiation offered to prove petitioners’ cash charitable_contributions was a receipt on which mrs azam had written the amounts of petitioners’ purported cash contributions this receipt therefore does not satisfy the requirements of sec_170 or sec_1_170a-13 income_tax regs again petitioners have given us no credible_evidence on which we can rely to determine the amounts of their charitable_contributions while we can find that they made contributions we cannot reliably estimate the amounts we find therefore that petitioners are not entitled to deduct the charitable_contributions that they reported on their and joint income_tax returns iv addition_to_tax and penalties the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax and accuracy-related_penalties requiring the commissioner to come forward with sufficient evidence indicating that imposition of the additions to tax and penalties is appropriate see sec_7491 higbee v commissioner t c pincite in addition as part of that burden the commissioner must show that he complied with the procedural requirements of sec_6751 for the sec_6662 accuracy-related_penalty imposed see sec_6751 providing that the supervisory approval requirement does not apply to sec_6651 additions to tax c graev v commissioner graev iii t c __ __ slip op pincite date supplementing and overruling in part graev ii 147_tc_460 sec_6751 requires the commissioner to show that penalties assessed under sec_6662 were personally approved in writing by the immediate supervisor of the individual making such determination see graev iii t c at __ slip op pincite once the commissioner satisfies the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination as to the application of additions to tax or penalties is incorrect or that the taxpayer has an affirmative defense such as reasonable_cause see rule a higbee v commissioner t c pincite a sec_6651 addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a return timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 whether a taxpayer has reasonable_cause within the meaning of sec_6651 depends on whether the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time boyle u s pincite sec_301_6651-1 proced admin regs a tax_return filed electronically by an authorized electronic transmitter is deemed filed on the date of the electronic postmark given by the authorized electronic return transmitter sec_301_7502-1 ii proced admin regs an electronic postmark is defined as a record of the date and time that an authorized electronic return transmitter receives the transmission of a taxpayer’s electronically filed document on its host system id subpara ii petitioners’ certified account transcript reflects a filing_date of a substitute for return of date and a filing_date of an amended_return with payment of date--well after the date due_date respondent has met his burden of production with respect to the sec_6651 addition_to_tax petitioners claim that the email they received from taxact shows that the return was actually filed by date while the email describes an e-filed return the email contains neither an electronic postmark stating the date and time the electronic return was received nor the year to which the electronic return relates therefore we find that the email petitioners received from taxact does not prove that they timely filed their income_tax return in light of our concerns regarding mrs azam’s credibility noted above her uncorroborated testimony is not sufficient to link the email with the return further petitioners have not demonstrated that they exercised the ordinary care and prudence necessary to absolve them of liability for the sec_6651 addition_to_tax we hold therefore that petitioners are liable for an addition_to_tax for failing timely to file their income_tax return pursuant to sec_6651 b sec_6662 penalty finally sec_6662 and b and imposes an accuracy-related_penalty equal to of the portion of an underpayment_of_tax required to be shown on a return that is attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 we have defined negligence as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 an understatement of income_tax is a substantial_understatement if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 we initially must determine whether respondent has satisfied the sec_6751 procedural requirements for the sec_6662 accuracy-related_penalties imposed trial of this case was held and the record was closed before the issuance of our opinion in graev iii which vacated our prior holding in graev ii and held that the commissioner’s burden of production under sec_7491 includes showing supervisory approval as required by sec_6751 in light of the court’s decision in graev iii we ordered respondent to file a response addressing the effect of sec_6751 on this case and directing the court to any evidence of sec_6751 supervisory approval in the record and petitioner to respond respondent was unable to point to any evidence in the record that satisfies his burden of production with respect to sec_6751 and he filed a motion to reopen the record to include a heavily redacted 12-page interoffice memorandum from associate area_counsel san francisco group small_business self- employed to the appeals officer regarding review of proposed notice_of_deficiency for petitioners for and that recommends imposition of the sec_6662 penalty in lieu of a sec_6663 fraud_penalty the memorandum is signed by brenn c bouwhuis and handwritten initials and a handwritten date appear at the bottom of its first page respondent’s motion to reopen the record also seeks to introduce declarations by the attorney who prepared the memorandum and his supervisor regarding circumstances giving rise to the memorandum and the initials respondent did not request further trial on this matter petitioners filed a response to our order and respondent’s motion objecting to the introduction of any new evidence the decision to reopen the record to admit additional evidence is within our discretion 401_us_321 503_f2d_359 9th cir t he tax court’s ruling denying a motion to reopen the record is not subject_to review except upon a demonstration of extraordinary circumstances which reveal a clear abuse_of_discretion aff’g tcmemo_1971_200 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case 114_tc_276 see also 790_f2d_1450 9th cir trial_court should take into account in considering a motion to hold open the trial record the character of the additional evidence and the effect of granting the motion overruled on other grounds by 486_us_622 coleman v commissioner tcmemo_1989_248 wl first we must determine whether the additional evidence respondent seeks to introduce is admissible while rule of the federal rules of evidence generally provides that hearsay an out-of-court statement offered to prove the truth of the matter asserted is inadmissible rule of the federal rules of evidence provides an exception for records of a regularly conducted activity see rule fed r evid c specifically rule of the federal rules of evidence provides that a record of an act event condition opinion or diagnosis is admissible if a the record was made at or near the time by--or from information transmitted by--someone with knowledge b the record was kept in the course of a regularly conducted activity of a business organization occupation or calling whether or not for profit c making the record was a regular practice of that activity d all these conditions are shown by the testimony of the custodian or another qualified witness or by a certification that complies with rule or or with a statute permitting certification and e the opponent does not show that the source of information or the method or circumstances of preparation indicate a lack of trustworthiness respondent citing our opinion in 119_tc_183 asserts that the counsel’s memorandum is excepted from the general prohibition against hearsay under rule of the federal rules of evidence and that the memorandum can be authenticated under rule of the federal rules of evidence by declaration and admitted without oral testimony but the declarations respondent offered only state that the memorandum was prepared and reviewed in the course of the declarant’s duties the declarations do not cite rule or rule nor do they address the other necessary elements of rule specifically neither declaration states that the memorandum was generated in the ordinary course of the irs’ activities or kept in the course of those regularly conducted activities see 562_f3d_971 9th cir and there is no question that the memorandum was prepared in anticipation of litigation and states that it was prepared at the specific request of the appeals officer see id while we might infer that irs attorneys regularly prepare these sorts of memoranda and retain them we do not believe our inference should substitute for declarations that satisfy the evidentiary requirements moreover even were we to admit respondent’s memorandum as a business record we still would not know whose initials are on the first page unless we either admit the declarations for more than just authentication under rule of the federal rules of evidence or have further trial to take testimony from the declarants respondent identified no exception to the hearsay rule that would allow us to admit the declarations for a purpose beyond authentication of the underlying business record see clough v commissioner t c pincite and did not ask for further trial we decline to order further trial on our own under these circumstances see rogers f 2d pincite1 citing zenith radio corp u s pincite reopening the record to admit the memorandum without we do not reach the question of whether the memorandum would constitute a business record even if proper declarations had been offered but note that it is not clear to us that this memorandum would constitute a record of regularly conducted activity the declarations will not change the outcome of the case because the memorandum alone will not satisfy respondent’s burden of proving that the penalty was approved by the immediate supervisor see butler v commissioner t c pincite we therefore will deny respondent’s motion to reopen the record and hold that respondent has not carried his burden_of_proof nonetheless we advise petitioners that their failure to keep records was not what a reasonable person would do under the circumstances we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
